NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                           FILED
                            FOR THE NINTH CIRCUIT                             JUN 16 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS

WARNE KEAHI YOUNG,                              No. 13-16226

              Plaintiff - Appellant,            D.C. No. 1:11-cv-00580-ACK-
                                                RLP
  v.

COUNTY OF HAWAII, a municipal                   MEMORANDUM*
corporation; HAWAII ISLAND
HUMANE SOCIETY S.P.C.A., a non-
profit corporation; DONNA WHITAKER,
individually and in her official capacity as
Executive Director of the Hawaii Humane
society S.P.C.A.; STARR K. YAMADA,
individually and in her official capacity as
a Humane Officer; MICHAEL G.M.
OSTENDORP; CARROLL COX;
DARLEEN R.S. DELA CRUZ;
ROBERTA KAWENA YOUNG,

              Defendants - Appellees.


                   Appeal from the United States District Court
                            for the District of Hawaii
                   Alan C. Kay, Senior District Judge, Presiding




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                             Submitted June 10, 2014**
                                Honolulu, Hawaii

Before: W. FLETCHER, IKUTA, and HURWITZ, Circuit Judges.

      Warne Keahi Young appeals from a district court judgment, granting summary

judgment against him on his 42 U.S.C. § 1983 claims and declining to exercise

supplemental jurisdiction over his state-law claims. Young alleged that the Hawaii

Island Humane Society (HIHS) and its employees (collectively, the HIHS defendants)

violated    his   constitutional   rights   by   seizing—pursuant    to   a    judicial

warrant—seventeen dogs from his residence and by accepting the legal transfer of the

dogs after Young’s mother presented a notarized power of attorney (POA) from

Young. Young also appeals the district court’s grant of summary judgment to

Michael Ostendorp on Young’s § 1983 claim that Ostendorp, Young’s attorney,

conspired with HIHS officials to violate his constitutional rights.           We have

jurisdiction under 28 U.S.C. § 1291 and affirm.

      1.      The district court did not err in granting summary judgment to the HIHS

defendants. The Fourth Amendment’s prohibition against unreasonable seizures is not

violated if a government official’s conduct is objectively reasonable under the

circumstances. Hill v. California, 401 U.S. 797, 803–04 (1971). The HIHS

       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                            2
defendants acted reasonably in executing a valid judicial warrant that authorized

seizure of the dogs and in accepting the legal transfer of the dogs from Roberta

Young, who presented a POA certified by a notary as signed by Warne Young.

      2.     Contrary to Young’s arguments, the district court did not grant summary

judgment sua sponte on federal claims that were not challenged in the HIHS

defendants’ motion for summary judgment. The motion sought judgment on all of

Young’s § 1983 claims. See Norse v. City of Santa Cruz, 629 F.3d 966, 971–72 (9th

Cir. 2010) (en banc) (holding that a district court may grant summary judgment on

any claim in a complaint if “the losing party has reasonable notice that the sufficiency

of his or her claim will be in issue”) (internal quotation marks omitted). Nor did the

HIHS officials lack authority to apply for and execute the search warrant, as they are

“law enforcement officers” who may obtain search warrants under Hawaii law. See

Haw. Rev. Stat. §§ 710-1000(18), 711-1109.1, 711-1110.

      Young’s remaining Fifth and Fourteenth Amendment claims also fail. Because

Young’s property was seized pursuant to a valid search warrant, there was no

violation of the Takings Clause of the Fifth Amendment. See Bennis v. Michigan, 516
U.S. 442, 452 (1996). State tort law provides adequate post-deprivation remedies, see,

e.g., Freddy v. Nobriga Enters., Inc. v. Dep’t of Hawaiian Home Lands, 129 Haw.
123, 128–30 (Ct. App. 2013), which meet the requirements of the Due Process Clause


                                           3
of the Fourteenth Amendment, see Parratt v. Taylor, 451 U.S. 527, 541 (1981),

overruled on other grounds by Daniels v. Williams, 474 U.S. 327 (1986). Finally,

Young’s property was seized pursuant to a “subjective, individualized decision,”

which is not subject to an Equal Protection Clause claim under a class-of-one theory.

Engquist v. Oregon Dep’t of Agric., 553 U.S. 591, 603–04 (2008).

      3.     The district court did not err in granting summary judgment to Ostendorp

on Young’s § 1983 claim. Ostendorp, a private actor, told HIHS that Roberta Young

had legal authority to transfer the dogs. The agency verified these representations by

speaking to Roberta Young and obtaining a copy of the notarized POA. Even

assuming that Ostendorp and Roberta Young conspired to obtain the POA

fraudulently, Young presented no evidence of a conspiracy between the HIHS

defendants and Ostendorp.

      AFFIRMED.




                                          4